

Exhibit 10(a)78




























SYSTEM EXECUTIVE RETIREMENT PLAN
OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective January 1, 2009)














Executed:  December 18, 2008














SYSTEM EXECUTIVE RETIREMENT PLAN
OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective January 1, 2009)




Entergy Corporation previously established the System Executive Retirement Plan
of Entergy Corporation and Subsidiaries, which was restated on March 25, 1998
and then again on December 4, 1998.  On October 29, 1999, the Board of Directors
of Entergy Corporation approved, authorized, and adopted certain changes to the
Plan that were incorporated into a further amendment and restatement of the
Plan, which was effective January 1, 2000.  The Plan has since been amended from
time to time to recognize compliance with transitional guidance issued by the
Treasury Department and Internal Revenue Service pursuant to Code Section 409A.


The Plan is now hereby further amended and restated effective January 1, 2009,
except as otherwise noted, to (1) incorporate into one restated document all
amendments to this Plan since it was last restated that are still effective,
including amendments authorized by the Personnel Committee on June 16, 2008, and
(2) implement changes required pursuant to and consistent with Code Section
409A.  Pursuant to changes to the Plan payment provisions, benefit payments
commencing on or after January 1, 2009 are governed by this Plan document as
amended and restated effective January 1, 2009.  Plan benefit payments
commencing prior to January 1, 2009 are governed by the terms of the Plan as
they existed prior to this amendment and restatement and are either
grandfathered from the requirements of Code Section 409A or payable pursuant to
a fixed schedule as required by, and in compliance with, Code Section
409A.  Between January 1, 2005 and December 31, 2008 the Plan has been operated
in accordance with transition relief established by the Treasury Department and
Internal Revenue Service pursuant to Code Section 409A.  This amendment and
restatement is adopted in conformity with final regulations under Code Section
409A issued by the Treasury Department on April 10, 2007 and effective January
1, 2009.


PURPOSES


The Plan has as its purposes attracting, retaining and motivating certain highly
competent eligible employees; and encouraging personal growth and improvement of
personal productivity.  The Plan is designed primarily to aid eligible employees
in providing supplemental post-retirement income for themselves and their
families and after death benefits for their beneficia­ries.  The Plan is also
designed to make available to the Employer, subsequent to the Employee's
retirement and subject to the Employee's post-retirement time constraints, the
Employee's knowledge of, and experience with respect to, the business and
operations of the Employer.




ARTICLE I – DEFINITIONS


The following terms shall have the meaning hereinafter indicated unless
expressly provided herein to the contrary:




1.01  
“Administrator” shall mean the Personnel Committee of the Board of Directors, or
such other individuals or committee as shall from time to time be designated in
writing as the administrator of the Plan by the Personnel Committee.  The
Administrator shall be the "plan administrator" for the Plan within the meaning
of ERISA.  Notwithstanding the foregoing, from and after the date immediately
preceding the commencement of a Change in Control Period, the “Administrator”
shall mean (a) the individuals (not fewer than three in number) who, on the date
six months before the commencement of the Change in Control Period, constitute
the Administrator, plus (b) in the event that fewer than three individuals are
available from the group specified in clause (a) above for any reason, such
individuals as may be appointed by the individual or individuals so available
(including for this purpose any individual or individuals previously so
appointed under this clause (b)); provided, however, that the maximum number of
individuals constituting the Administrator shall not exceed six. The term
“Administrator” shall for Plan administrative purposes include the Entergy
Corporation Senior Vice President, Human Resources and Administration, to whom
the Personnel Committee has delegated the authority to act on its behalf with
respect to all Plan administrative matters.



1.02  
“Beneficiary” shall mean the Surviving Spouse of the Participant or, if the
Participant does not have a Surviving Spouse, the Beneficiary shall mean any
individual or entity so designated by the Participant, or, if the Participant
does not have a Surviving Spouse and does not designate a beneficiary hereunder,
or if the designated beneficiary predeceases the Participant, the Beneficiary
shall mean the Participant's estate.



1.03  
"Benefit Base" shall mean the monthly benefit amount defined in Section 2.01, as
modified by Section 2.07 in the case of an inactive Participant, commencing at
the Participant's Normal Retirement Income Payment Date and payable in the form
of a Life Annuity Option.



1.04  
"Board of Directors" shall mean the Board of Directors of Entergy Corporation.



1.05  
“Change in Control” shall mean:



(a)  
 the purchase or other acquisition by any person, entity or group of persons,
acting in concert within the meaning of Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934 ("Act"), or any comparable successor provisions,
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of twenty-five percent (25%) or more of either the shares of common stock
outstanding immediately following such acquisition or the combined voting power
of Entergy Corporation's voting securities entitled to vote generally and
outstanding immediately following such acquisition, other than any such purchase
or acquisition in connection with a Non-CIC Merger (defined in subsection (b)
below);



(b)  
the consummation of a merger or consolidation of Entergy Corporation, or any
direct or indirect subsidiary of Entergy Corporation with any other corporation,
other than a Non-CIC Merger, which shall mean a merger or consolidation
immediately following which the individuals who comprise the Board of Directors
immediately prior thereto constitute at least a majority of the Board of
Directors, or the board of directors of the entity surviving such merger or
consolidation, or the board of directors of any parent thereof (unless the
failure of such individuals to comprise at least such a majority is unrelated to
such merger or consolidation);



(c)  
the stockholders of Entergy Corporation approve a plan of complete liquidation
or dissolution of Entergy Corporation or there is consummated an agreement for
the sale or disposition by Entergy Corporation of all or substantially all of
Entergy Corporation’s assets; or



(d)  
any change in the composition of the Board of Directors such that during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Entergy Corporation) whose appointment or
election by the Board of Directors or nomination for election by Entergy
Corporation's stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of such two consecutive year period or whose appointment,
election or nomination for election was previously so approved or recommended,
cease for any reason to constitute at least a majority thereof.



Provided, however, that no Change in Control shall be deemed to occur solely by
virtue of (1) the insolvency or bankruptcy of Entergy Corporation; or (2) the
transfer of assets of Entergy Corporation to an affiliate of Entergy
Corporation, provided such affiliate assumes the obligations of the Plan and
agrees to continue uninterrupted the rights of the Participants under the Plan;
or (3) the consummation of any transaction or series of integrated transactions
immediately following which the record holders of the common stock of Entergy
Corporation immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of Entergy Corporation
immediately following such transaction or series of transactions.


1.06  
"Change in Control Period" shall mean the period commencing on the date of a
Potential Change in Control and ending on the earlier of: (a) twenty-four (24)
calendar months following the Change in Control event, or (b) the date on which
the Change in Control event contemplated by the Potential Change in Control is
terminated.



1.07  
 “Claims Administrator” shall mean the Administrator or its delegate responsible
for administering claims for benefits under the Plan.



1.08  
“Claims Appeal Administrator” shall mean the Administrator or its delegate
responsible for administering appeals from the denial or partial denial of
claims for benefits under the Plan.



1.09  
“Code” shall mean the Internal Revenue Code of 1986, as amended.



1.10  
"Early Retirement Date" shall mean the date on which a Participant, who has
attained age fifty-five (55) and ten (10) Years of Service, elects to Retire
from Service with the prior written consent of his Employer (which consent may
be freely withheld), provided that such date precedes the Participant’s Normal
Retirement Date.



1.11  
"Early Retirement Reduction Factor" shall mean the factor or percentage under
the Entergy Retirement Plan, as from time to time amended, by which the benefit
payable to a participant under the Entergy Retirement Plan shall be reduced for
each month the Participant’s Early Retirement Income Payment Date precedes his
Normal Retirement Income Payment Date.



1.12  
"Employee" shall mean a System Management Level employee of a System Company who
is selected by the Administrator to participate in the Plan as a member of the
System Company Employer’s select group of management or highly compensated
employees.



1.13  
"Employer" shall mean the System Company with which the Employee is last
employed on or before the Employee's Retirement or Separation from Service.



1.14  
"Entergy Retirement Plan" shall mean the Entergy Corporation Retirement Plan for
Non-Bargaining Employees, or any successor to such plan, as may from
time-to-time be established by Entergy Corporation for the benefit of
non-bargaining employees of participating System Companies.  In the event that
the Entergy Retirement Plan is terminated as to the non-bargaining employees of
a participating System Company and no successor plan is established with respect
thereto, the term "Entergy Retirement Plan" shall mean the applicable qualified
defined benefit plan in the form last sponsored by Entergy Corporation on or
before the date of any such termination.



1.15  
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.



1.16  
"Final Average Monthly Compensation" shall mean 1/12th of the Participant's
Final Three-Year Average Annual Compensation.



1.17  
"Final Three-Year Average Annual Compensation" shall mean one-third (1/3) of the
sum of (a) and (b) for the three (3) separate annual determination dates (which
dates shall be the respective dates on which the annual Incentive Award is
payable to the Participant) within the ten (10) years immediately preceding the
Participant’s date of death, Retirement or Separation from Service in which the
sum of (a) and (b) is the greatest, where (a) is the annual Incentive Award
payable to the Participant on the applicable annual determination date
(regardless of whether the annual Incentive Award is paid to, or deferred by,
the Participant), and (b) is the Participant’s annual rate of base salary in
effect on such annual determination date from the Employer, or from any other
System Company, including the amount of base salary, if any, such Participant
defers under any non-qualified or statutory arrangement, a cash or deferred
arrangement qualified under Code Section 401(k), or under any cafeteria plan
under Code Section 125.  An inactive Participant’s “Final Three-Year Average
Annual Compensation” shall be determined in accordance with this Section 1.17,
as modified by Section 2.07.  If a Participant becomes permanently disabled and
qualifies for monthly benefits under any long-term disability plan sponsored by
a System Company, for any Year preceding the date on which the Participant
elects to Retire under this Plan and for which the Participant received monthly
disability payments under such long-term disability plan, for purposes of this
Section 1.17 his annual base salary for each such Year shall be the
Participant’s annual rate of base salary in effect on the date immediately
preceding the disabling event, and his annual Incentive Award for each such Year
shall be the amount that would have been payable to Participant for each such
Year based on his Incentive Award target percentage and rate of annual base
salary in effect on the date immediately preceding the disabling event.



1.18  
“Good Reason” shall mean the occurrence, without the Participant’s express
written consent, of any of the following events during the Change in Control
Period:



(a)  
the substantial reduction or alteration in the nature or status of the
Participant's duties or responsibilities from those in effect on the date
immediately preceding the first day of the Change in Control Period, other than
an insubstantial and inadvertent act that is remedied by the System Company
employer promptly after receipt of notice thereof given by the Participant and
other than any such alteration primarily attributable to the fact that Entergy
Corporation may no longer be a public company;



(b)  
a reduction of 5% or more in Participant’s annual rate of base salary as in
effect immediately prior to commencement of a Change in Control Period, which
shall be calculated exclusive of any bonuses, overtime, or other special
payments, but including the amount, if any, the Participant elects to defer
under: (1) a cash or deferred arrangement qualified under Code Section 401(k);
(2) a cafeteria plan under Code Section 125; (3) the Executive Deferred
Compensation Plan of Entergy Corporation and Subsidiaries, or any successor or
replacement plan; and (4) any other nonqualified or statutory deferred
compensation plan, agreement, or arrangement in which the Participant may
hereafter participate or be a party;



(c)  
requiring Participant to be based at a location outside of the continental
United States and other than his primary work location as it existed on the date
immediately preceding the first day of the Change in Control Period, except for
required travel on business of any System Company to an extent substantially
consistent with the Participant's present business obligations;



(d)  
failure by System Company employer to continue in effect any compensation plan
in which Participant participates immediately prior to the commencement of the
Change in Control Period which is material to Participant’s total compensation,
including but not limited to compensation plans in effect, including stock
option, restricted stock, stock appreciation right, incentive compensation,
bonus and other plans or any substitute plans adopted prior to the Change in
Control Period, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by System Company employer to continue Participant's participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, both in terms of the amount or timing of payment of benefits
provided and the level of the Participant’s participation relative to other
participants, as existed immediately prior to the Change in Control; or



(e)  
failure by System Company employer to continue to provide Participant with
benefits substantially similar to those enjoyed by Participant under any of the
System Company's pension, savings, life insurance, medical, health and accident,
or disability plans in which Participant was participating immediately prior to
the Change in Control Period, the taking of any other action by System Company
employer which would directly or indirectly materially reduce any of such
benefits or deprive Participant of any material fringe benefit enjoyed by
Participant immediately prior to commencement of the Change in Control Period,
including a material reduction in the number of paid vacation days to which
Participant is entitled on the basis of years of service with the System in
accordance with the System Company's normal vacation policy in effect at the
time of the Change in Control.



Participant’s right to terminate his employment for Good Reason shall not be
affected by Participant’s incapacity due to physical or mental
illness.  Participant's continued employment shall not constitute consent to, or
a waiver of rights with respect to, any act or failure to act constituting Good
Reason.


1.19  
"Income Payment Date" shall mean the first day of the first month next following
the Participant’s date of death, Normal Retirement Date, Early Retirement Date,
or Separation from Service Date, as applicable and in accordance with Articles
III and IV.



1.20  
“Incentive Award” shall mean the incentive award that a Participant may become
eligible to receive under the terms of the Executive Annual Incentive Plan
sponsored by Entergy Corporation or under the terms of a comparable incentive
plan that the Administrator may, in its sole discretion and from time-to-time,
recognize as an “Incentive Award” for purposes of this Plan.



1.21  
“Key Employee” shall mean one of the following (a) an officer of the Employer
having annual compensation greater than $140,000 (adjusted for inflation
pursuant to Code Section 416(i) and limited to the top 50 Employees), (b) a five
percent owner of the Employer, or (c) a one percent owner of the Employer having
annual compensation from the Employer of more than $150,000, subject to such
other determinations made by the Administrator, in its sole discretion, in a
manner consistent with the regulations issued under Code Section 409A.



1.22  
“Life Annuity Option” shall mean a single life annuity form of payment for the
life of the Participant.



1.23  
“Normal Retirement Date" shall mean the Employee's 65th birthday.

 
1.24  
“Participant” shall mean an Employee who (a) is at System Management Level 4 or
above; (b) has executed a written Participant Application that has been accepted
by the Administrator, if the Employee was not a Participant immediately prior to
March 25, 1998; and (c) remains eligible for participation in accordance with
the applicable provisions of the Plan including, without limitation, Section
6.01.  Subject to the terms and conditions set forth in Section 2.07 and
elsewhere in the Plan, the term “Participant” shall include an inactive
Participant, as described in Section 2.07.



1.25  
“Participant Application” shall mean the written application between an Employee
and the Administrator evidencing Employee’s participation in this Plan, and, if
applicable, evidencing any additional Years of Service imputed to Employee under
the Plan, which application shall be part of the Plan.  Participant Applications
executed after January 1, 2009 shall be in substantially the same form as those
attached as Appendix B, as may be amended from time to time by the
Administrator.



1.26  
"Personnel Committee" shall mean the Personnel Committee of the Board of
Directors.



1.27  
"Plan" shall mean this System Executive Retirement Plan of Entergy Corporation
and Subsidiaries, effective as of January 1, 2009 for benefit payments
commencing on or after January 1, 2009.



1.28  
“Potential Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:



(a)  
Entergy Corporation or any affiliate or subsidiary company enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control; or



(b)  
the Board of Directors adopts a resolution to the effect that, for purposes of
this Plan, a Potential Change in Control has occurred; or



(c)  
any System Company or any person or entity publicly announces an intention to
take or to consider taking actions which, if consummated, would constitute a
Change in Control; or



(d)  
any person or entity becomes the beneficial owner (as that term is defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended from time to
time), either directly or indirectly, of securities of Entergy Corporation
representing 20% or more of either the then outstanding shares of common stock
of Entergy Corporation or the combined voting power of Entergy Corporation’s
then outstanding securities (not including in the calculation of the securities
beneficially owned by such person or entity any securities acquired directly
from Entergy Corporation or its affiliates).



1.29  
Present Value” shall mean, for purposes of determining the amount of a
Participant’s single-sum payment under this Plan, the actuarial present value of
the Participant’s Benefit Base, commencing as of the date set forth in
Subsection 1.29(a) or (b), as applicable, and based on the same interest and
mortality assumptions set forth in the Entergy Retirement Plan for computing the
present value of benefits(for purposes of the involuntary cash-out rules), as in
effect at the time of such determination.



 
(a) With respect to a Participant eligible for Retirement and for purposes of
computing Present Value, benefits under this Plan and any offsetting plan
benefit(s) described in Section 2.01(b) are assumed to commence as of the Income
Payment Date immediately following the Participant’s Retirement (and reflecting
the Early Retirement Reduction Factor, if applicable, on such date), regardless
of the actual benefit commencement date elected with respect to any such
offsetting plan benefit(s); and



 
(b) With respect to a Participant with a vested Separation from Service benefit
under this Plan but who is not eligible for Retirement, for purposes of
computing Present Value, benefits under this Plan and any offsetting plan
benefits(s) described in Section 2.01(b) are assumed to commence as of the
Income Payment Date immediately following the date of the Participant’s
Separation from Service (and reflecting the Separation Reduction Factor on such
date), regardless of the actual benefit commencement date elected with respect
to any such offsetting plan benefit(s).



However, the resulting Present Value amount computed in accordance with this
Section 1.29 shall not be less than the present value (as computed under the
Entergy Retirement Plan for purposes of the involuntary cash-out rules) of the
Benefit Base commencing at the Participant’s Normal Retirement Date.


1.30  
“Prior Plan” shall mean the System Executive Retirement Plan of Entergy
Corporation and Subsidiaries, as amended and restated effective December 4,
1998, and any prior amendments or amendments and restatements to such Prior
Plan, and any agreements, contracts, or other arrangements with respect to such
Prior Plan.



1.31  
“Qualifying Event” shall mean the occurrence of one of the following within the
Change in Control Period:



(a)  
Participant’s employment is terminated by Employer other than for Cause, as
defined in Section 7.01(a); or

 
          (b) Participant terminates his System employment for Good Reason.


 
For purposes of this Plan, the following shall not constitute Qualifying Events:

 
(1) Participant’s death; or (2) Participant becoming disabled under the terms of
the Entergy Corporation Companies’ Benefits Plus Long Term Disability (“LTD”)
Plan.  Notwithstanding anything in this Plan to the contrary, for purposes of
this Plan a Participant’s employment shall be deemed to have been terminated by
the Employer without Cause or by the Participant with Good Reason only if the
Participant has incurred a “separation from service” within the meaning of Code
Section 409A.


1.32  
"Retirement", "Retires", "Retire," or "Retired from Service" shall mean the
retirement of a Participant from employment with the Employer in accordance with
Article II, and shall be determined in accordance with the requirements of Code
Section 409A and regulations thereunder.



1.33  
“Separation from Service," "Separates from Service," or "Separated from Service"
shall mean the separation of a Participant from employment with the Employer
before attaining his Normal Retirement Date or Early Retirement Date, determined
in accordance with the requirements of Code Section 409A and regulations
thereunder.



1.34  
"Separation from Service Date" shall mean the date on which a Participant
Separates from Service (as defined in Section 1.33) with the prior written
consent of the Employer (which consent may be freely withheld)and shall be
determined in accordance with the requirements of Code Section 409A and
regulations thereunder.



1.35  
"Separation Reduction Factor" shall mean the factor or percentage under the
Entergy Retirement Plan, as from time to time amended, by which the Benefit Base
of a participant under the Entergy Retirement Plan shall be reduced for each
month the Participant's Separation from Service Income Payment Date precedes his
Normal Retirement Income Payment Date.



1.36  
“Specified Employee” shall mean a Participant who is a Key Employee of the
Employer at a time when the Employer or a member of any controlled group of
corporations that includes the Employer is publicly traded on an established
securities market whether inside or outside the United States.  Whether a
Participant is a specified employee shall be determined under rules established
by the Administrator in accordance with regulations under Code Section
409A.  All determinations by the Administrator with regard to whether a
Participant is a Specified Employee shall be final and binding on the
Participant for purposes of the Plan.



1.37  
“Surviving Spouse” shall mean the person to whom the Participant was legally
married as of the date of such Participant's death.



1.38  
"Survivor's Pre-retirement Death Benefit" shall mean the single-sum benefit
described under Article IV which is payable to the Participant's Surviving
Spouse in the event the Participant's death occurs before his Income Payment
Date.



1.39  
"System" shall mean Entergy Corporation and all System Companies, and, except in
determining whether a Change in Control has occurred, shall include any
successor thereto as contemplated in Section 9.03 of this Plan.



1.40  
"System Company" shall mean Entergy Corporation and any corporation 80% or more
of whose stock (based on voting power or value) is owned, directly or
indirectly, by Entergy Corporation and any partnership or trade or business
which is 80% or more controlled, directly or indirectly, by Entergy Corporation,
and, except in determining whether a Change in Control has occurred, shall
include any successor thereto as contemplated in Section 9.03 of this Plan.



1.41  
 “System Management Level” shall mean the applicable management level set forth
below:



(a)  
System Management Level 1 ( Chief Executive Officer and Chairman of the Board of
Entergy Corporation);



(b)  
System Management Level 2 (Presidents and Executive Vice Presidents within the
System);



(c)  
System Management Level 3 (Senior Vice Presidents within the System); and



(d)  
System Management Level 4 (Vice Presidents within the System).



1.42
“System Management Participant” shall mean a Participant who is currently, or
was immediately prior to the commencement of a Change in Control Period, at one
of the System Management Levels set forth in Section 1.41.



1.43
“Year” shall mean any period of twelve consecutive months.



1.44
"Year of Service" shall mean each Year of employment within the System.  Except
as provided in Section 2.07, if a Participant becomes permanently disabled and
qualifies for monthly benefits under any long term disability plan sponsored by
a System Company, the term "Year of Service" shall include any Year (but not
beyond the Participant’s Normal Retirement Date) preceding the date on which
such Participant elects Retirement under this Plan and for which the Participant
received monthly disability benefit payments under such long term disability
plan.  Additionally, the term "Year of Service" shall include any Years of
imputed service or employment that the Senior Vice President, Human Resources
and Administration or other delegate of the Committee, in consultation with the
Employer and in their sole discretion, may grant to a Participant in computing
his benefit service (but for no other purposes unless specifically approved as
above and set forth in the Participant Application) under this Plan.





ARTICLE II – BENEFITS




2.01
Benefit Base.  A Participant's Plan benefit shall be payable in the form of a
single-sum payment, as described in Article III below.  Except as otherwise
provided in the Plan, such single-sum payment amount shall be equal to the
Present Value of the Participant’s monthly Benefit Base.  Except as otherwise
provided in Section 2.07, such monthly Benefit Base shall be equal to:

 
(a)  
a percentage of his Final Average Monthly Compensation (payable in the form of a
Life Annuity Option and commencing at the Participant’s Normal Retirement Date
Income Payment Date), based on the percentages described in Appendix A attached
hereto and made a part hereof, which percentages, as determined from Appendix A,
shall vary depending on (1) the number of Years of Service credited to the
Participant through the date of his Retirement or Separation from Service, as
applicable, and (2) the Participant’s System Management Level as of the date of
his Retirement or Separation from Service; less



(b)  
the amount of any monthly benefit (payable in the form of a Life Annuity Option
and commencing at the Participant’s Normal Retirement Income Payment Date) that
such Participant is, or will be entitled, to receive under: (1) any qualified
defined benefit pension plan, trust, or other arrangement sponsored by any
System Company; (2) the Gulf States Utilities Company Employees' Trusteed
Retirement Plan and the Gulf States Utilities Company Executive Income Security
Plan); and (3) any qualified or non-qualified defined benefit retirement income
or pension plans, trusts, or other arrangements sponsored by any previous
non-System Company employer for whom the Participant may have been employed on
or before the date of his Retirement or Separation from Service, regardless of
whether the Participant received a paid up benefit or a cash payment under such
plans in lieu thereof.  Notwithstanding the foregoing provisions of this
Subsection 2.01(b), such offsetting benefits shall not include (i) any and all
benefits earned under any stock bonus plans, profit sharing plans, employee
stock ownership plans, or other defined contribution plans; and (ii) any and all
benefits earned under any qualified or non-qualified defined benefit retirement
income or pension plans, trusts, or other arrangements sponsored by any previous
non-System Company employer for whom the Participant may have been employed on
or before he became a Participant under this Plan to the extent the Participant
was not granted service credit under this Plan for his employment service with
such prior non-System Company employer that went into the computation of the
benefits that otherwise would be an offset amount.



2.02
Normal Retirement Benefit.  A Participant who Retires from the Employer as of
his Normal Retirement Date shall be entitled to receive in a single-sum payment
his Benefit Base, payable on his Normal Retirement Income Payment Date.  Except
as otherwise provided in Section 2.07, such Participant's Benefit Base shall be
computed as described in Section 2.01.



2.03
Early Retirement Benefit.  A Participant who elects to Retire from the Employer
as of his Early Retirement Date shall be entitled to receive in a single-sum
payment the Present Value of his Benefit Base, payable on his Early Retirement
Income Payment Date. Except as otherwise provided in Section 2.07, the
Participant's Benefit Base shall be computed as described in Section 2.01, but
such Benefit Base shall be reduced by the Early Retirement Reduction Factor.





2.04
Separation from Service Benefit.  A Participant who Separates from Service prior
to becoming eligible for an Early Retirement Benefit under Section 2.03 shall be
entitled to receive in a single-sum payment the Present Value of his Benefit
Base, payable on his Separation from Service Income Payment Date. Except as
otherwise provided in Section 2.07, the Participant's Benefit Base shall be
computed as described in Section 2.01, but such Benefit Base shall be reduced by
the Separation Reduction Factor.



2.05
Participation in Additional Non-Account Balance Plans  Notwithstanding any other
Plan provision to the contrary, the following provisions of this Section 2.05
shall apply with respect to any Participant who also participates in either or
both the Pension Equalization Plan of Entergy Corporation and Subsidiaries
(“PEP”) and the Supplemental Retirement Plan of Entergy Corporation and
Subsidiaries (“SRP”), which plans, together with this Plan, constitute
Non-Account Balance Plans for purposes of Code Section 409A.



(a)  
Employer Permission.  An Employer’s prior written consent for a Participant to
resign his System Company employment prior to his attainment of age sixty-five
(65) without forfeiture of the Participant’s Plan benefit shall also constitute
the Employer’s prior written consent for the Participant to resign his System
Company employment under the PEP and/or SRP, as applicable, without forfeiture
of the benefits otherwise payable to the Participant under those plans at the
time such permission is granted.  Likewise, an Employer’s prior written consent
for a Participant to resign his System Company employment prior to his
attainment of age sixty-five (65) under the PEP and/or SRP, as applicable,
without forfeiture of the benefits otherwise payable to the Participant under
those plans shall also constitute the Employer’s prior written consent under
this Plan for the Participant to resign his System Company employment without
forfeiture of the Participant’s Plan benefit at the time such permission is
granted.



(b)  
No Benefit Offset.  If, on the date benefits are scheduled to be paid, the
single-sum value of the benefit payable to a Participant under this Plan is
greater than the single-sum value of the benefit otherwise payable to the
Participant under the PEP, the SRP, or under both the PEP and the SRP, if
applicable, then, as a condition for participation in this Plan, the Participant
agrees and acknowledges that he has waived all of his rights to receive benefits
under both the PEP and the SRP and shall be entitled to receive only benefits
payable under this Plan. Likewise, if the single-sum value of the benefit
payable to a Participant under the PEP, the SRP, or under both the PEP and the
SRP, if applicable, is greater than the single-sum value of the benefit
otherwise payable to the Participant under this Plan, then as a condition for
participation in this Plan, the Participant agrees and acknowledges that he has
waived all of his rights to receive benefits under this Plan and shall be
entitled to receive only benefits payable under the PEP and the SRP, if
applicable.



(c)  
Timing of Benefit Payments.  A Participant’s benefit commencement date shall be
the same under this Plan, the PEP and the SRP, to the extent applicable.





 
 
2.06
Grandfathered Minimum Benefit.  Notwithstanding any Plan provision to the
contrary, a Participant who was participating in the Plan as of March 25, 1998
(and who thereafter satisfies all requirements of the Plan necessary for Plan
benefits to be payable to, or on behalf of such Participant), shall be entitled
to have his Plan benefit amount determined pursuant to the provisions of the
Prior Plan as in effect immediately prior to March 25, 1998, but based on the
Participant’s Final Average Monthly Compensation and Years of Service determined
as of the earlier of January 1, 2002, or the Participant’s date of Retirement or
Separation from Service.  Any minimum benefit payable to the Participant or his
Beneficiary in accordance with the immediately preceding sentence shall be in
lieu of, and replace in its entirety, any benefit to which such Participant or
Beneficiary otherwise might be entitled under the terms of the Plan as herein
restated.



2.07
Inactive Participant . If an individual remains employed by his Employer, but is
demoted to a position whereby he no longer satisfies the Participant eligibility
criteria set forth in Section 1.24, such individual shall be considered an
inactive Participant for as long as he remains employed by a System Company and
does not re-attain the status of an active Participant.  An individual shall not
be credited with Years of Service under the Plan for those years in which he
fails to satisfy the criteria set forth in Section 1.24 to be an active
Participant.  Notwithstanding any provision to the contrary, if an active
Participant becomes an inactive Participant and subsequently Retires or
Separates from Service, in accordance with the terms and conditions of the Plan,
and has not otherwise forfeited his Plan benefits under Section 6.01, his
Benefit Base under Section 2.01 shall be computed based on: (a) only his Years
of Service as an active Participant; (b) his Final Average Monthly Compensation
using the ten (10) years immediately preceding the date he became an inactive
Participant to determine his “Final Three-Year Average Annual Compensation”; and
(c) the benefit offset amounts described in Section 2.01(b) that the individual
earned (including while an inactive Participant) as of the date of his
Retirement or Separation from Service.



2.08
Vesting.  Notwithstanding the foregoing provisions of this Article II, and
except as provided in Article VII and in Article IX, a Participant or an
inactive Participant shall not vest in any benefits under the Plan any earlier
than the date immediately preceding the Participant's Retirement or Separation
from Service, subject to the other terms and conditions of this Plan.





ARTICLE III – FORM OF BENEFIT PAYMENT




3.01
Single-Sum Form of Payment.  Subject to the remaining Sections of this Article
III, a Participant’s Plan benefit shall be payable in the form of a single-sum
distribution equal in amount to the Present Value of the Participant’s Benefit
Base determined under Section 2.01.  Payment of such single-sum benefit shall be
made as soon as reasonably practicable following the Participant’s applicable
Income Payment Date (i.e., upon the earlier to occur of the Participant’s
Separation from Service Date, Early Retirement Date or Normal Retirement
Date).  In all events, distribution shall be made no later than the end of the
calendar year in which distribution is required or, if later, before the 15th
day of the third month immediately following the date on which such distribution
is required.



3.02
Prior Annuity Election.  Notwithstanding Section 3.01 to the contrary, and in
accordance with transition relief established by the Treasury Department and
Internal Revenue Service pursuant to Code Section 409A, the annuity form of
payment elected by Participants prior to January 1, 2008 shall be honored under
the Plan.



3.03
Code Section 409A Delayed Payments.  Notwithstanding any Plan provision to the
contrary, no Plan benefits shall be paid to a Participant who is a Specified
Employee at the time of his Separation from Service until the earlier of the
Participant’s death or six months following the Participant’s Separation from
Service.  If distribution is delayed pursuant to this Section 3.03, the delayed
distribution amount shall be credited with investment returns during the period
of delay as if such amount were invested in the T. Rowe Price Stable Income Fund
or such other investment fund as from time-to-time may be designated in advance
and in writing by the Administrator.  Immediately following the six-month delay
period, the full amount of the Participant’s delayed distribution amount,
including investment returns deemed credited pursuant to this Section 3.03,
shall be distributed to the Participant .



3.04
Special Distribution.  Notwithstanding any Plan provision to the contrary, if a
Participant Separated from Service prior to January 1, 2009 and if such
Participant has a vested benefit payable under the Plan, then as of July 1,
2009, the Participant shall receive the Present Value of such outstanding vested
benefit in a single-sum payment as soon as administratively practicable after
July 1, 2009.  In all events, distributions shall be made no later than December
31, 2009.





ARTICLE IV – PRE-RETIREMENT SPOUSE’S DEATH BENEFIT




4.01
Pre-Retirement Spouse’s Death Benefit.



 
(a)
Upon the death of a married Participant who has been credited with at least five
(5) actual (as opposed to imputed) Years of Service and who dies before his
Income Payment Date, his surviving legal spouse, if any, shall receive a death
benefit under this Plan in a single-sum payment and equal in amount to the
Present Value of a monthly survivor benefit determined as if the Participant had
not died on his actual date of death but instead had:



(1)  
separated from service on the earlier of the date of his death or his actual
Retirement or Separation from Service;



(2)  
survived to his Normal Retirement Date;



(3)  
Retired on his Normal Retirement Date, with the same Final Average Monthly
Compensation and Years of Service as of his date of death;



(4)  
been entitled to a 50% joint and survivor annuity form of payment under the
Plan; and



(5)  
then died immediately thereafter.



 
(b)
If the deceased Participant had not been credited with at least ten (10) actual
(as opposed to imputed) Years of Service at the time of his death, the
Separation Reduction Factor shall apply in determining the Present Value of the
pre-retirement spouse’s death benefit described in Subsection 4.01(a).  If the
deceased Participant was credited with at least ten (10) actual (as opposed to
imputed) Years of Service at the time of his death, then except as otherwise
provided in Subsection 4.01(c), the Early Retirement Reduction Factor shall
apply in determining the Present Value of the pre-retirement spouse’s death
benefit described in Subsection 4.01(a).



 
(c)
Notwithstanding the foregoing provisions of Subsection 4.01(b), if a married
Participant dies prior to his Income Payment Date, but on or after his Early
Retirement Date, the Early Retirement Reduction Factor for early distribution of
the pre-retirement spouse’s death benefit shall not apply in the case of such
surviving spouse.



4.02
Form and Timing of Death Benefit Payment.  The death benefit payable under this
Article IV shall be paid in a single-sum distribution as soon as reasonably
practicable following the first day of the first month after the death of the
Participant.  In all events, the single-sum payment shall be made no later than
the end of the calendar year in which the Participant’s death occurs, or, if
later, before the 15th day of the third month immediately following the calendar
year in which the Participant died.





ARTICLE V – SOURCE OF PAYMENTS


5.01
Unfunded Plan.  All rights of a Participant, Beneficiary or any other person or
entity having or claiming a right to payments under this Plan shall be entirely
unfunded.  It is a condition of the Plan that neither a Participant nor any
other person or entity shall look to any other person or entity other than the
Employer for the payment of benefits under the Plan.  The Participant or any
other person or entity having or claiming a right to payments hereunder shall
rely solely on the unsecured obligation of the Employer set forth
herein.  Nothing in this Plan shall be construed to give the Participant or any
such person or entity any right, title, interest, or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever, owned by any
System Company or in which a System Company may have any right, title or
interest now or in the future.  However, Participant or any such person or
entity shall have the right to enforce his claim against the Employer in the
same manner as any other unsecured creditor of such entity.



5.02
Employer Liability.  At its own discretion, a System Company employer may
purchase such insurance or annuity contracts or other types of investments as it
deems desirable in order to accumulate the necessary funds to provide for future
benefit payments under the Plan.  However, (a) a System Company employer shall
be under no obligation to fund the benefits provided under this Plan; (b) the
investment of System Company employer funds credited to a special account
established hereunder shall not be restricted in any way; and (c) such funds may
be available for any purpose the System Company may choose.  Nothing stated
herein shall prohibit a System Company employer from adopting or establishing a
trust or other means as a source for paying any obligations created hereunder
provided, however, any and all rights that any such Participants shall have with
respect to any such trust or other fund shall be governed by the terms thereof.



5.03
Establishment of Trust.  Notwithstanding any provisions of this Article V to the
contrary, within thirty (30) days following the date of a Change in
Control, each System Company shall make a single irrevocable lump sum
contribution to the Trust for Deferred Payments of Entergy Corporation and
Subsidiaries (“Trust”) pursuant to the terms and conditions described in such
Trust, but only to the extent consistent with the requirements of Code Section
409A.  Each System Company’s contribution shall be in an amount equal to the
actuarial present value of the total benefits accrued by such System
Company’s Plan Participants (including a Participant’s Beneficiary) under the
Plan through the date of any such Change in Control.  The actuarial present
value shall be determined as if the Participant had separated from service upon
the Change in Control and using the methodology described in Section
1.29,  except replacing the mortality and interest assumptions described in that
section with the mortality factors set forth in the definition of actuarial
equivalence in the Entergy Corporation Retirement Plan for Non-Bargaining
Employees and using the interest rates used by the Pension Benefit Guaranty
Corporation for purposes of determining the present value of a lump sum
distribution on plan termination (Appendix B to ERISA Regulation Section 4044 or
its successor).  If one or more of a System Company’s Participants shall
continue to be employed by a System Company after such a Change in Control, each
calendar year the System Company shall, as soon as possible, but in no event
later than thirty (30) days following the end of such calendar year, make an
irrevocable contribution to the Trust in an amount that is necessary in order to
maintain a lump sum amount credited to the System Company’s Plan account under
the Trust that is actuarially equivalent to the total unpaid benefits accrued by
the System Company’s Participants as of the end of each applicable calendar
year.  Notwithstanding the foregoing provisions of this Section 5.03 to the
contrary, a System Company may make contributions to the Trust prior to a Change
in Control in such amounts as it shall determine in its complete
discretion.  The Trust is intended as a “grantor” trust under the Internal
Revenue Code and the establishment and funding of such Trust is not intended to
cause Participants to realize current income on amounts contributed thereto, and
the Trust shall be so interpreted.







ARTICLE VI – FORFEITURES AND BENEFIT REPAYMENTS




6.01
Forfeitures.  Except as otherwise provided in Section 7.02 to the contrary in
the event of a Change in Control, a Participant shall cease to be a Participant,
no Plan benefits shall be payable to the Participant or his Beneficiary, and the
Participant shall repay all Plan benefit amounts that he may have previously
received, on and after any of the following events:



(a)  
Participant, without his Employer’s prior written consent (which consent may be
freely withheld), resigns his System employment (other than for the purpose of
transferring to another System Company) prior to his attainment of age
sixty-five (65); or




 
(b)  Participant is terminated from System employment for cause.  For purposes
of this Section 6.01(b), termination “for cause” shall mean:



(1)  
a material violation by Participant of any agreement between Participant and any
System Company; or



(2)  
a material violation of the employer-employee relationship existing between
Participant and a System Company employer at the time, including, without
limitation, breach of confidentiality or moral turpitude; or



(3)  
a material failure by Participant to perform the services required of
him  pursuant to any agreement between Participant and any System Company, or,
if there is no such agreement, a material failure by Participant to perform the
reasonable customary services of an employee holding the type of position he
holds at the time; or



(4)  
an act of embezzlement, theft, defalcation, larceny, material fraud, or other
acts of dishonesty by the Participant; or



(5)  
a conviction of Participant or Participant’s entrance of a plea of guilty or
nolo contendere to a felony or other crime which has or may have a material
adverse effect on his ability to carry out his duties or upon the reputation of
any System Company.



 
(c)
Participant engages in any employment (without the prior written consent of his
last System Company employer) either individually or with any person,
corporation, governmental agency or body, or other entity in competition with,
or similar in nature to, any business conducted by any System Company at any
time within the two-year period commencing at Retirement, Separation from
Service, or other termination of employment, as applicable, where such competing
employer is located in, or servicing in any way customers located in, those
parishes and counties in which any System Company services customers during the
two-year period;



 
(d)
Participant, other than as authorized by a System Company, or as required by
law, or as necessary for the Participant to perform his duties for a System
Company employer, divulges, communicates or uses to the detriment of the
Employer or the System, or uses for the benefit of any other person or entity,
or misuses in any way, any confidential or proprietary information or trade
secrets of the Employer or the System, including without limitation non-public
financial information, know-how, formulas, or other technical data.  Disclosure
of information pursuant to subpoena, judicial process, or request of a
governmental authority shall not be deemed a violation of this provision,
provided that the Participant gives the System Company immediate notice of any
such subpoena or request and fully cooperates with any action by System Company
to object to, quash, or limit such request; or



 
(e)
Prior to his completion of five (5) actual (as opposed to imputed) Years of
Service with the System, either Participant resigns his System Company
employment or his Employer terminates Participant’s System Company employment.



Notwithstanding the foregoing provisions of this Section 6.01, Subsections
6.01(b) and (e) shall not apply and shall not cause a forfeiture of Plan
benefits if a Participant becomes vested in his Plan benefits pursuant to
Section 7.02.


6.02
Advisory Services.  As a condition for benefits under this Plan, the Participant
must hold himself available to render advisory services, with his consent, if so
requested by his Employer or any System employer with which he was employed
while a Participant in the Plan, during the period beginning with his Retirement
or Separation from Service, as applicable, and continuing for a period of ten
years thereafter. If the Participant agrees to render such advisory services, he
will make himself available to the requesting employer with respect to matters
related to his area or areas of expertise, as considered appropriate by the
requesting employer, and will consult thereof with the directors and officers of
the requesting employer and with such other person or persons as the chief
executive officer of the requesting employer may designate and will perform such
special assignments within his area of expertise and capability as may be
mutually agreed upon with the chief executive officer of the requesting
employer.  The Participant shall control the manner in which he renders services
hereunder and may, at his discretion, decline to render any such services
requested by the requesting employer if the Participant's time constraints are
such that the rendering of such services would result in an undue burden upon
the Participant.  Rendering such advisory services shall in no way constitute or
be construed as creating an employer/employee relationship, partnership, joint
venture, or other business group or concerted activity between any requesting
employer and Participant, and a Participant rendering services pursuant to this
Section 6.02 shall not on account thereof be entitled to any of the fringe or
supplemental benefits of the requesting employer or any other System Company,
including employee benefit plan participation.









ARTICLE VII – CHANGE IN CONTROL




7.01
Definitions.  The following additional definitions shall be applicable to this
Article VII:



(a)  
“Cause” shall mean:



(1)  
willful and continuing failure by Participant to substantially  perform
Participant’s duties (other than such failure resulting from the Participant’s
incapacity due to physical or mental illness or any such actual or anticipated
failure after the issuance of a Notice of Termination for Good Reason by
Participant) that has not been cured within thirty (30) days after a written
demand for substantial performance is delivered to Participant by the board of
directors of Employer, which demand specifically identifies the manner in which
the board believes that Participant has not substantially performed
Participant’s duties; or



(2)  
the willful engaging by the Participant in conduct which is demonstrably and
materially injurious to any System Company, monetarily or otherwise; or



(3)  
conviction of or entrance of a plea of guilty or nolo contendere to a felony or
other crime which has or may have a material adverse affect on Participant’s
ability to carry out Participant’s duties or upon the reputation of any System
Company; or



(4)  
a material violation by Participant of any agreement Participant has with a
System Company; or



(5)  
unauthorized disclosure by Participant of the confidences of any System Company.



For purposes of clauses (1) and (2) of this definition, no act, or failure to
act, on the Participant’s part shall be deemed “willful” unless done, or omitted
to be done, by the Participant not in good faith and without reasonable belief
that the Participant’s act, or failure to act, was in the best interest of the
Employer.


(b)  
"Notice of Termination" shall mean a notice that shall indicate the specific
termination provision in this Plan relied upon and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Participant’s employment under the provision so indicated.  Further, a Notice of
Termination for Cause is required to include a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters (3/4) of the entire
membership of the terminating employer’s board of directors at a meeting of such
board of directors which was called and held for the purpose of considering such
termination (after reasonable notice to Participant and an opportunity for
Participant, together with Participant's counsel, to be heard before that board)
finding that, in the good faith opinion of the board, Participant was guilty of
conduct set forth in the definition of Cause herein, and specifying the
particulars thereof in detail.



7.02
Accelerated Vesting.  Notwithstanding any Plan provision to the contrary, if
during a Change in Control Period there should occur a Qualifying Event with
respect to a Participant, the Participant shall not cease to be a Participant
and shall be fully vested in and shall have a non-forfeitable right to all
benefits accrued under this Plan as of the date of such Qualifying Event, except
that all such benefits shall be subject to forfeiture upon the occurrence of any
event described as follows:



(a)  
Without Employer permission, Employee removes, copies, or fails to return if he
or she has already removed, any property belonging to one or all of the System
Companies, including, but not limited to, the original or any copies of any
records, computer files or disks, reports, notes, documents, files, audio or
video tapes, papers of any kind, or equipment provided by any one or all of the
System Companies or created using property of or for the benefit of one or all
of the System Companies;



(b)  
Other than as authorized by a System Company or as required by law or as
necessary for the Participant to perform his duties for a System Company
employer, Participant shall disclose to any person or entity any non-public data
or information concerning any System Company, in which case Participant shall be
required to repay any Plan benefits previously received by him.  Disclosure of
information pursuant to subpoena, judicial process, or request of a governmental
authority shall not be deemed a violation of this provision, provided that
Participant gives the System Company immediate notice of any such subpoena or
request and fully cooperates with any action by System Company to object to,
quash, or limit such request; or



(c)  
Participant engages in any employment (without the prior written consent of his
last System Company employer) either individually or with any person,
corporation, governmental agency or body, or other entity in competition with,
or similar in nature to, any business conducted by any System Company at any
time within the Applicable Period (defined below) and commencing upon
termination of employment, where such competing employer is located in, or
servicing in any way customers located in, those parishes and counties in which
any System Company services customers during such Applicable Period, in which
case Participant shall be required to repay any Plan benefits previously
received by him.  For purposes of this section, Applicable Period shall mean:



(1)  
two (2) years for Participants at System Management Levels 1 and 2 at the

commencement of the Change in Control Period, provided, however, that the
two-year Applicable Period shall be extended to three (3) years if otherwise
permissible under applicable law;


(2)  
two (2) years for Participants at System Management Level 3 at the commencement
of the Change in Control Period; and



 
(3)
one (1) year for Participants at System Management Level 4 at the commencement
of the Change in Control Period.



However, if the stated Applicable Periods described herein shall be
impermissible under applicable law, then the Applicable Period for purposes of
this Plan shall be the maximum time period allowed under applicable law for
breach of a covenant not to compete to cause a forfeiture of non-qualified plan
benefits otherwise payable.


7.03
Benefit Amount and Income Payment Date.  Notwithstanding any Plan provision to
the contrary, if during a Change in Control Period there should occur a
Qualifying Event with respect to a Participant and if there does not occur a
forfeiture event described in Section 7.02, the Participant’s Plan benefit
amount, if payable under Subsection 2.05(b), shall be determined according to
Section 2.03 (subject to Section 2.07 in the case of an inactive Participant)
without regard to that Section’s eligibility requirements.  Notwithstanding the
provisions of Article II or Article III to the contrary, such Participant’s
Income Payment Date shall be as soon as reasonably practicable following the
first day of the first month following the Participant’s Qualifying Event,
except to the extent the delay requirement under Section 3.03 applies.  In
determining the death benefit provided under Article IV, the Participant will be
deemed to have met the five (5) actual Years of Service requirement regardless
of his actual Years of Service.  In all events, distributions shall be made no
later than the end of the calendar year in which distribution is required or, if
later, before the 15th day of the third month immediately following the date on
which such distribution is required.



7.04
No Benefit Reduction.  Notwithstanding anything stated above to the contrary, an
amendment to, or termination of, the Plan following a Change in Control shall
not reduce the level of benefits accrued under this Plan through the date of any
such amendment or termination.  In no event shall a Participant’s Benefit Base
accrued under this Plan following a Change in Control be less than such
Participant’s Benefit Base accrued under this Plan immediately prior to the
Change in Control Period, subject, however, to the forfeiture provisions
described in Section 7.02 as in existence on the date immediately preceding the
commencement date of the Change in Control Period.



7.05
Provisions of Referenced Plans.  To the extent this Plan references or
incorporates provisions of any other System Company plan, including, but not
limited to, the Entergy Retirement Plan, and (a) such other plan is amended,
supplemented, modified or terminated during the two-year period commencing on
the date of a Potential Change in Control, (b) the Change in Control event
contemplated by the Potential Change in Control is not terminated, and (c) such
amendment, supplementation, modification or termination adversely affects any
benefit under this Plan, whether it be in the method of calculation or
otherwise, then for purposes of determining benefits under this Plan, the
Administrator shall rely upon the version of such other plan in existence
immediately prior to any such amendment, supplementation, modification or
termination, unless such change is agreed to in writing and signed by the
affected Participant and by the Administrator, or by their legal representatives
or successors.





ARTICLE VIII – PLAN ADMINISTRATION




8.01
Administration of Plan.  The Administrator shall operate and administer the Plan
and, as such, shall have the authority as Administrator to exercise the powers
and discretion conferred on it by the Plan, including the right to delegate any
function to a specified person or persons.  The Administrator shall discharge
its duties for the exclusive benefit of the Participants and their
beneficiaries.  The Plan is intended to satisfy the requirements of Code Section
409A and the Administrator shall interpret the Plan and exercise the power and
discretion conferred under the Plan in a manner that is at all times consistent
with the requirements of Code Section 409A, to the extent that benefits under
the plan are subject to the requirements of Code Section 409A.



8.02
Powers of the Administrator.  The Administrator and any of its delegates shall
administer the Plan in accordance with its terms and shall have all powers,
authority, and discretion necessary or proper for such purpose.  In furtherance
of this duty, the Administrator shall have the sole and exclusive power and
discretion to make factual determinations, construe and interpret the Plan,
including the intent of the Plan and any ambiguous, disputed or doubtful
provisions of the Plan.  All findings, decisions, or determinations of any type
made by the Administrator, including factual determinations and any
interpretation or construction of the Plan, shall be final and binding on all
parties and shall not be disturbed unless the Administrator’s decisions are
arbitrary and capricious.  The Administrator shall be the sole judge of the
standard of proof required in any claim for benefits and/or in any question of
eligibility for a benefit. By way of example, the Administrator shall have the
sole and exclusive power and discretion:



(a)  
to adopt such rules and regulations as it shall deem desirable or necessary for
the administration of the Plan on a consistent and uniform basis;



(b)  
to interpret the Plan including, without limitation, the power to use
Administrator’s sole and exclusive discretion to construe and interpret (1) the
Plan, (2) the intent of the Plan, and (3) any ambiguous, disputed or doubtful
provisions of the Plan;



(c)  
to determine all questions arising in the administration of the Plan including,
but not limited to, the power and discretion to determine the rights or
eligibility of any Employee, Participant, Beneficiary or other claimant to
receive any benefit under the Plan;



(d)  
to require such information as the Administrator may reasonably request from any
Employee, Participant, Beneficiary or other claimant as a condition for
receiving any benefit under the Plan;



(e)  
to grant and/or deny any and all claims for benefits, and construe any and all
issues of Plan interpretation and/or fact issues relating to eligibility for
benefits;



(f)  
to compute the amount of any benefits payable under the Plan;



(g)  
to execute or deliver any instrument or make any payment on behalf of the Plan;



(h)  
to employ one or more persons to render advice with respect to any of the
Administrator's responsibilities under the Plan;



(i)  
to direct the Employer concerning all payments that shall be made pursuant to
the terms of the Plan; and



(j)  
to make findings of fact, to resolve disputed fact issues, and to make
determinations based on the facts and evidence contained in the administrative
record developed during the claims review procedure.



For any acts not specifically enumerated above, when applying, construing, or
interpreting any and all Plan provisions and/or fact questions presented in
claims for benefits, the Administrator shall have the same discretionary powers
as enumerated above.


8.03
Reliance on Reports and Certificates.  The Administrator may rely conclusively
upon all tables, valuations, certificates, opinions and reports furnished by an
actuary, accountant, counsel or other person who may from time to time be
employed or engaged for such purposes.



8.04
Claims Administration.  The Administrator may appoint and, in its sole
discretion, remove a Claims Administrator and/or Claims Appeal Administrator to
administer claims for benefits under the Plan in accordance with its terms, and,
pursuant to Section 8.02, such delegates shall have all powers, authority, and
discretion necessary or proper for such purpose.  In the absence of such
appointment, the Administrator shall be the Claims Administrator and Claims
Appeal Administrator.



8.05
Filing Benefit Claims. Any claim asserting entitlement to a benefit under the
Plan must be asserted within ninety (90) days after the event giving rise to the
claim by sending written notice of the claim to the Claims Administrator.  The
written notice of the claim must be accompanied by any and all documents,
materials, or other evidence allegedly supporting the claim for benefits.  If
the claim is granted, the claimant will be so notified in writing by the Claims
Administrator.



8.06
Claims of Good Reason/Cause During Change in Control Period.  Solely for
purposes of any determination regarding the existence of Good Reason or Cause
(as defined in Section 7.01(a)) during a Change in Control Period, any position
taken by the Participant  shall be presumed to be correct unless Employer
establishes to the Plan Administrator by clear and convincing evidence that such
position is not correct.







8.07
Denial or Partial Denial of Benefit Claims.  If the Claims Administrator denies
a claim for benefits in whole or part, the Claims Administrator shall notify the
claimant in writing of the decision within ninety (90) days after the claim has
been received by the Claims Administrator.  In the Claim Administrator's sole
discretion, the Claims Administrator may extend the time to decide the claim for
an additional ninety (90) days, by giving written notice of the need for such an
extension any time prior to the expiration of the initial ninety-day
period.  The Claims Administrator, in its sole discretion, reserves the right to
request specific information from the claimant, and reserves the right to have
the claimant examined or tested by person(s) employed or compensated by the
Employer.   If the claim is denied or partially denied, the Claims Administrator
shall provide the claimant with written notice stating:



(a)  
the specific reasons for the denial of the claim (including the facts upon which
the denial was based) and reference to any pertinent Plan provisions on which
the denial is based;



 
(b) if applicable, a description of any additional material or information
necessary for claimant to perfect the claim and an explanation of why such
material or information is necessary; and



 
(c) an explanation of the claims review appeal procedure including the name and
address of the person or committee to whom any appeal should be directed.



8.08
Appeal of Claims That Are Denied or Partially Denied.  The claimant may request
review of the Claims Administrator’s denial or partial denial of a claim for
Plan benefits.  Such request must be made in writing within sixty (60) days
after claimant has received notice of the Claims Administrator’s decision and
shall include with the written request for an appeal any and all documents,
materials, or other evidence which claimant believes supports his or her claim
for benefits.   The written request for an appeal, together with all documents,
materials, or other evidence which claimant believes supports his or her claim
for benefits should be addressed to the Claims Administrator, who will be
responsible for submitting the appeal for review to the Claims Appeal
Administrator.



8.09
The Appeal Process.  The Claims Administrator will submit the appeal to the
Claims Appeal Administrator for review of the denial or partial denial of the
claim.  Within sixty (60) days after the receipt of claimant’s appeal, the
claimant will be notified of the final decision of the Claims Appeal
Administrator, unless, in the Claims Appeal Administrator’s sole discretion,
circumstances require an extension of this period for up to an additional sixty
(60) days.  If such an extension is required, the Claims Appeal Administrator
shall notify claimant of this extension in writing before the expiration of the
initial sixty-day period.  During the appeal, the Claims Appeal Administrator,
in its sole discretion, reserves the right to request specific information from
the claimant, and reserves the right to have the claimant examined or tested by
person(s) employed or compensated by the Employer.   The final decision of the
Claims Appeal Administrator shall set forth in writing the facts and plan
provisions upon which the decision is based.  All decisions of the Claims Appeal
Administrator are final and binding on all employees, Participants, their
Beneficiaries, or other claimants.



8.10
Judicial Proceedings for Benefits.  No claimant may file suit in court to obtain
benefits under the Plan without first completely exhausting all stages of this
claims review process.  In any event, no legal action seeking Plan benefits may
be commenced or maintained against the Plan more than ninety (90) days after the
Claims Appeal Administrator’s decision on appeal.



8.11
Code Section 409A Compliance.  This Plan is intended to comply with, and shall
be governed by and subject to, the requirements of Code Section 409A and
regulations thereunder and shall be interpreted and administered in accordance
with that intent.  If any provision of this Plan would otherwise conflict with
or frustrate this intent, that provision shall be null, void and of no effect
and the Administrator shall interpret the document and deem it amended so as to
avoid the conflict.  The Administrator reserves the right to take any action it
deems appropriate or necessary to comply with the requirements of Code Section
409A and may take advantage of such transition rules under Code Section 409A as
it deems necessary or appropriate.





ARTICLE IX – AMENDMENT AND TERMINATION




9.01
General.  The Board of Directors, the Personnel Committee or any other person or
persons whom the Personnel Committee may expressly from time to time authorize
to take any and all such actions for and on behalf of Entergy Corporation and
the respective Employers, shall have the right, in its absolute discretion and
consistent with the requirements of Code Section 409A, at any time and from time
to time, to modify or amend, in whole or in part, any or all of the provisions
of this Plan, or suspend or terminate it entirely, subject to the provisions of
Section 9.02 and the requirements of Code Section 409A regarding plan
terminations.  Any such action shall be evidenced by the minutes of the Board of
Directors or the Personnel Committee or a written certificate of amendment or
termination executed by any person or persons so authorized by the Personnel
Committee. The provisions of this Article IX shall survive a termination of the
Plan unless such termination is agreed to by the Participants.



9.02
Restrictions on Amendment or Termination.  Any amendment or modification to, or
the termination of, the Plan shall be subject to the following restrictions:



(a)  
Subject to the provisions of Section 6.01, Employer shall continue to make
payments to any retired Participant or Beneficiary then in pay status as if the
Plan had not been amended, supplemented, modified or terminated, as such
payments are either grandfathered from the requirements of Code Section 409A or
payable pursuant to a fixed schedule as required by, and in compliance with,
Code Section 409A.  Between January 1, 2005 and December 31, 2008 the Plan has
been operated in accordance with transition relief established by the Treasury
Department and Internal Revenue Service pursuant to Code Section 409A.; and

 
(b)  
As to any Participant who has not yet begun receiving benefits under the Plan,
the Employer, subject to the provisions of Sections 2.05 and 6.01 to the
contrary, shall remain obligated to provide the Plan benefit accrued by the
Participant under Article II at the time the Plan is amended and on the schedule
and in the form provided pursuant to Article III, except to the extent otherwise
provided by the Personnel Committee and consistent with the requirements of Code
Section 409A; and



(c)  
No amendment, modification, suspension or termination of the Plan may reduce the
amount of benefits of any Participant or Beneficiary then receiving benefits in
accordance with the terms of Article III or IV, unless such modification is
agreed to in writing and signed by the affected Participant or Beneficiary and
by the Plan Administrator, or by their legal representatives or successors; and



(d)  
Unless agreed to in writing and signed by the affected Participant and by the
Plan Administrator, no provision of this Plan may be modified, waived or
discharged before the earlier of: (i) the expiration of the two-year period
commencing on the date of a Potential Change in Control, or (ii) the date on
which the Change in Control event contemplated by the Potential Change in
Control is terminated.



9.03
Successors.  A System Employer shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of its business and/or assets to expressly assume and agree to
perform under this Plan in the same manner and to the same extent that the
System Employer would be required to perform it if no such succession had taken
place.  If the System Employer fails to obtain such assumption and agreement
prior to the effectiveness of any such succession, then the System Employer
shall be liable for payment of all Plan benefits to which Participants are
entitled upon their Retirement or Separation from Service.  Any successor or
surviving entity that assumes or otherwise adopts this Plan as contemplated in
this Section 9.03 shall succeed to all the rights, powers and duties of the
System Employer, the Board of Directors and the Personnel Committee hereunder,
subject to the restrictions on amendment or termination of the Plan as set forth
in this Article IX.  The employment of the Participant who has continued in the
employ of such successor or surviving entity shall not be deemed to have been
terminated or severed for any purpose hereunder; however, such continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason.



ARTICLE X – MISCELLANEOUS




10.01
Gender and Number.  The masculine pronoun whenever used in the Plan shall
include the feminine. Similarly, the feminine pronoun whenever used in the Plan
shall include the masculine as the context or facts may require.  Whenever any
words are used herein in the singular, they shall be construed as if they were
also used in the plural in all cases where the context so applies.



10.02
Captions.  The captions of this Plan are not part of the provisions of the Plan
and shall have no force and effect.



10.03
Severability.  In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.



10.04
Controlling Law.  The administration of the Plan, and any Trust established
thereunder, shall be governed by applicable federal law, including ERISA to the
extent applicable, and to the extent federal law is inapplicable, the laws of
the State of Delaware, without regard to the conflict of law principles of any
state. Any persons or corporations who now are or shall subsequently become
parties to the Plan shall be deemed to consent to this provision.



10.05
No Right to Employment.  The Plan confers no right upon any Employee to continue
his employment with any employer, whether or not a System Company.



10.06
Indemnification.  To the extent not covered by insurance, or if there is a
failure to provide full insurance coverage for any reason, and to the extent
permissible under applicable laws and regulations, the System employers agree to
hold harmless and indemnify the Administrator, its members and its employee
delegates against any and all claims and causes of action by or on behalf of any
and all parties whomsoever, and all losses therefrom, including, without
limitation, costs of defense and attorneys’ fees, based upon or arising out of
any act or omission relating to or in connection with the Plan and Trust other
than losses resulting from any such person’s fraud or willful misconduct.



10.07
No Alienation.  The benefits provided hereunder shall not be subject to
alienation, assignment, pledge, anticipation, attachment, garnishment,
receivership, execution or levy of any kind, including liability for alimony or
support payments, and any attempt to cause such benefits to be so subjected
shall not be recognized, except to the extent as may be required by law.



10.08
Code Section 409A Compliance.  This Plan is intended to comply with the
requirements of Code Section 409A and regulations thereunder.  Any provision of
this document that is contrary to the requirements of Code Section 409A and the
regulations thereunder shall be null, void and of no effect and the
Administrator shall interpret the document consistent with the requirements of
Code Section 409A, which shall govern the administration of the Plan in the
event of a conflict between Plan terms and the requirements of Code Section 409A
and the regulations thereunder.





IN WITNESS WHEREOF, the Personnel Committee of the Board of Directors of Entergy
Corporation has caused this Amendment and Restatement of the System Executive
Retirement Plan of Entergy Corporation and Subsidiaries, effective January 1,
2009, to be executed by its duly authorized officer on this 18th day of
December, 2008.




            

 
ENTERGY CORPORATION
PERSONNEL COMMITTEE
through the undersigned duly authorized representative
 
/s/ Terry R. Seamons
TERRY R. SEAMONS
 
Senior Vice-President,
Human Resources and Administration


 
 
 
 
APPENDIX A
 
TARGET AWARD REPLACEMENT RATIOS
 
   
 
Years Of
Service*
 
 
     Chairman
    And/or CEO
 
All Other Executives at
System Management
 Level 3 or Above
 
 
Executives at System
Management Level 4
1
 
3.3%
 
3.0%
 
2.7%
2
 
6.6%
 
6.0%
 
5.4%
3
 
9.9%
 
9.0%
 
8.1%
4
 
13.2%
 
12.0%
 
10.8%
5
 
16.5%
 
15.0%
 
13.5%
6
 
19.8%
 
18.0%
 
16.2%
7
 
23.1%
 
21.0%
 
18.9%
8
 
26.4%
 
24.0%
 
21.6%
9
 
29.7%
 
27.0%
 
24.3%
10
 
33.0%
 
30.0%
 
27.0%
11
 
36.3%
 
33.0%
 
29.7%
12
 
39.6%
 
36.0%
 
32.4%
13
 
42.9%
 
39.0%
 
35.1%
14
 
46.2%
 
42.0%
 
37.8%
15
 
49.5%
 
45.0%
 
40.5%
16
 
50.6%
 
46.0%
 
41.4%
17
 
51.7%
 
47.0%
 
42.3%
18
 
52.8%
 
48.0%
 
43.2%
19
 
53.9%
 
49.0%
 
44.1%
20
 
55.0%
 
50.0%
 
45.0%
21
 
56.0%
 
51.0%
 
46.0%
22
 
57.0%
 
52.0%
 
47.0%
23
 
58.0%
 
53.0%
 
48.0%
24
 
59.0%
 
54.0%
 
49.0%
25
 
60.0%
 
55.0%
 
50.0%
26
 
61.0%
 
56.0%
 
51.0%
27
 
62.0%
 
57.0%
 
52.0%
28
 
63.0%
 
58.0%
 
53.0%
29
 
64.0%
 
59.0%
 
54.0%
30
 
65.0%
 
60.0%
 
55.0%
             
*   Replacement Ratio for fractional years will be determined by interpolating
the difference between the ratio corresponding to completed years of service and
the ratio corresponding to the next higher year of service.

 
 
 

 


Appendix B


SYSTEM EXECUTIVE RETIREMENT PLAN OF
ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective January 1, 2009)
 
[INSERT EMPLOYEE NAME]
PARTICIPANT APPLICATION
(Standard Form)


MUST BE EXECUTED BY ELIGIBLE EMPLOYEE AND RETURNED TO PLAN ADMINISTRATOR NO
LATER THAN [INSERT DATE].


THIS APPLICATION, effective as of the date executed and accepted by the Plan
Administrator of the System Executive Retirement Plan of Entergy Corporation and
Subsidiaries, as amended and restated effective January 1, 2009, (the “Plan”),
evidences Employee’s participation in, and agreement to comply with, the Plan in
accordance with its terms and conditions.  All terms defined in the Plan shall
have their same meanings when used in this Participant Application (unless
inconsistent with defined terms herein).
 
WITNESSETH THAT:


WHEREAS, pursuant to the terms and conditions of the Plan and as a condition of
participation in the Plan, Employee is required to satisfy the eligibility
requirements of the Plan, including the execution and timely return to the Plan
Administrator of this Participant Application, which, if accepted, shall
evidence Employee’s participation in the Plan and shall supercede and replace in
their entirety all other agreements relative to the Prior Plan or this Plan; and


WHEREAS, pursuant to the terms and conditions of the Plan and as a condition of
participation in the Plan, Employee’s Participant Application shall not be
effective, nor shall it evidence Employee’s participation in the Plan, until
accepted by the Plan Administrator;


NOW THEREFORE, Employee submits this Participant Application for consideration
by the Plan Administrator and acknowledges and agrees that Employee’s
participation in the Plan is subject to the terms and conditions of the Plan,
including, but not limited to, the following provisions:


1.  
Employee acknowledges that, subject to the terms and conditions of the Plan,
this Participant Application, if accepted, supersedes any and all prior
agreements entered into between Employee and any System Company employer
relating to the Plan or Prior Plan, including any contracts or other
arrangements executed concerning the Plan or Prior Plan.



2.  
This Participant Application grants no benefits independent of or apart from the
benefits provided under the Plan, and the terms and conditions of the Plan,
including all defined terms (unless inconsistent with defined terms herein),
shall control the benefits provided under the Plan as acknowledged in this
Participant Application.  All disputes concerning this Participant Application
or the operation of the Plan shall be governed exclusively by the terms of the
Plan, including, but not limited to, the Plan’s administrative claims
procedures.



3.  
The Employee agrees, represents and warrants that Employee’s date of birth is
[INSERT DATE OF BIRTH]; that Employee’s Normal Retirement Date is Employee’s
65th birthday; and that Employee’s date of employment within the System
is [INSERT DATE OF HIRE], all of which shall be used in calculating any benefits
that may become payable to Employee in accordance with the terms and conditions
of the Plan.

 
4.  
Subject to the limitations on amendment and termination of the Plan set forth
therein, Employee agrees to be bound by the terms and conditions of any
supplements, modifications or amendments to, or the termination of, the
Plan.  Employee understands that pursuant to the terms of the Plan and as a
condition to the receipt of any benefits by Employee under the Plan: (a)
Employee shall need the prior written consent of the Employer (which consent may
be freely withheld) to resign Employee’s System employment prior to attainment
of age 65, and (b) Employer may require Employee to retire on a date before
Employee’s attainment of age 65.



5.  
Employee understands that Employee’s participation in the Plan is subject to
termination as specified in the Plan and that Employee’s benefits under the Plan
are subject to cessation, forfeiture and repayment as specified in the Plan.



6.  
Employee expressly agrees that Employee shall rely solely on the unsecured
obligation of Employer for payment of Plan benefits as set forth in the
Plan.  Employee acknowledges that the right to receive benefits under the Plan
shall not be assigned, encumbered or alienated by Employee in any manner, except
for the selection of a Beneficiary as provided under the terms of the Plan.



7.  
As a condition of Plan participation, Employee acknowledges that Employee must
execute and timely return to the Plan Administrator this Participant
Application.



8.  
Nothing stated in this Participant Application or the Plan is, or shall be
construed as, a guarantee of employment or a grant to Employee of any right to
continued employment, and this Participant Application shall not constitute an
employment or consulting agreement between Employee and Employer or any System
Company.



9.  
This Participant Application is binding upon Employee, Employer, and their
respective successors, agents, heirs or assigns.



10.  
If any one or more of the provisions of the Participant Application is held to
be illegal or invalid, such shall not affect any other provisions of the
Participant Application, which shall be construed and enforced as if such
illegal or invalid provisions had not been contained in the Participant
Application.



11.  
Employee acknowledges that Employee’s Beneficiary under the Plan shall mean the
Surviving Spouse of Employee or, if Employee does not have a Surviving Spouse,
the Beneficiary shall mean the following individual or entity so designated by
Employee:



________________________________________,


or, if Employee does not have a Surviving Spouse and does not designate a
beneficiary hereunder, or if the designated beneficiary predeceases Employee,
the Beneficiary shall mean Employee’s estate.




12.  
Employee acknowledges that if, on the date benefits are scheduled to be paid,
the single-sum value of the benefit payable to Employee under the Plan is
greater than the single-sum value of the benefit otherwise payable to Employee
under the Pension Equalization Plan of Entergy Corporation and Subsidiaries
(“PEP”), the Supplemental Retirement Plan of Entergy Corporation and
Subsidiaries (“SRP”), or under both the PEP and the SRP, if applicable, then, as
a condition for participation in this Plan, Employee agrees and acknowledges
that he or she has waived all rights to receive benefits under both the PEP and
the SRP and shall be entitled to receive only benefits payable under this Plan.
Likewise, if the single-sum value of the benefit payable to Employee under the
PEP, the SRP, or under both the PEP and the SRP, if applicable, is greater than
the single-sum value of the benefit otherwise payable to Employee under this
Plan, then as a condition for participation in this Plan, Employee agrees and
acknowledges that he or she has waived all rights to receive benefits under this
Plan and shall be entitled to receive only benefits payable under the PEP and
the SRP, if applicable.



13.  
Employee acknowledges that no Plan benefits shall be paid to Employee, if
Employee is a Specified Employee at the time of his Separation from Service,
until the earlier of Employee’s death or six months following Employee’s
Separation from Service.  If distribution is delayed, the delayed distribution
amount shall be credited with investment returns during the period of delay in
accordance with the terms of the Plan. Immediately following the six-month delay
period, the full amount of the Employee’s delayed distribution amount, including
investment returns deemed credited pursuant to the Plan, shall be distributed to
the Participant .





IN WITNESS WHEREOF, Employee has duly executed this Participant Application on
this   _____ day of___________________, _____.




 
EMPLOYEE



_______________________________
[INSERT EMPLOYEE NAME]


Signature below designates acceptance of Participant Application by Plan
Administrator.


PLAN ADMINISTRATOR
 (System Executive Retirement Plan of
  Entergy Corporation and Subsidiaries)


By: ____________________________   Date_________
 
 
Printed Name:  Terry R. Seamons


Title:  Senior Vice-President, Human
Resources & Administration








